Citation Nr: 0107640	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bladder tumor.  

2.  Entitlement to service connection for a prostate 
disability, status post transurethral resection of the 
prostate.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a gunshot wound scar with resultant traumatic arthritis of 
the left elbow.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from March 1941 to September 
1945.  He was a prisoner of war (POW) of the German 
government from May 1944 to May 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was before the Board in September 2000, at which 
time it was remanded to afford the veteran due process.  The 
necessary development has been completed and the case has 
been returned to the Board for further appellate review at 
this time.  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  In this case, 
the claims of service connection for bladder tumor and 
prostate disability were denied as not well grounded; 
however, the RO's subsequent actions in developing both 
claims fulfilled the substantive provisions of The Veterans 
Claims Assistance Act of 2000, referenced above.  Here, a 
review of the record as it relates to the service-connection 
issues shows that the RO has substantially complied with the 
new requirements set out in Public Law 106-475.  

In this regard, the record shows that all pertinent medical 
records identified by the veteran have been obtained.  The 
veteran has been advised of the basis for the denial of these 
claims.  He was also advised in the statement of the case and 
its three supplements of the kind of medical evidence or 
opinion needed to support his service-connection claims.  The 
veteran has not only failed to furnish such information, but 
has also failed to advise the RO of the existence of any such 
medical evidence or opinion that might serve to support his 
claim.  Thus, there is no further evidentiary development 
warranted.  Since the record shows substantial compliance 
with the new law, this case does not fall within the purview 
of Karnas.  Upon review of the evidence, the Board is 
satisfied that all necessary and available evidence has been 
received and has been adequately developed for an equitable 
disposition of the veteran's appeal.  

Further, the record shows that there has been substantial 
compliance with Public Law 106-475 as it relates to the 
certified increased rating issue.  All identified records 
have been obtained and the veteran has been afforded two VA 
examinations to evaluate his left elbow disability.  The 
veteran has been apprised of the applicable criteria and how 
the such criteria have been applied to his case.  He has not 
indicated that there are any additional records available 
that would support his claim for increase.  Thus, there is 
also no showing of any need for further procedural or 
evidentiary development with respect to this issue.  


FINDINGS OF FACT

1.  Service medical records are negative as to the presence 
of a bladder tumor or prostate disability during the 
veteran's World War II service.  These conditions were not 
shown to be present until the mid-1980s, many years 
postservice.  

2.  There is no competent medical evidence relating the 
veteran's bladder tumor or prostate disability to service or 
to his POW experience on a direct or presumptive basis.  

3.  A gunshot wound scar with resultant traumatic arthritis 
of the left elbow is currently manifested by a well-healed, 
minimally tender scar, with some functional loss, but without 
limitation of flexion to 55 degrees or limitation of 
extension to 100 degrees.  

CONCLUSIONS OF LAW

1.  A bladder tumor was not incurred in or aggravated by 
service, was not manifested to a compensable degree within 
the first postservice year, nor is it shown to be due to POW 
experience.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  A prostate disability was not incurred in or aggravated 
by service, was not manifested to a compensable degree within 
the first postservice year, nor is it shown to be due to POW 
experience.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

3.  The criteria for a rating in excess of 20 percent for 
gunshot wound scar with resultant traumatic arthritis of the 
left elbow have not been met.  38 U.S.C.A. § 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, Diagnostic Code 5010-5208 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Background

The service medical records of the veteran are negative as to 
any disability of the bladder or prostate.  Postservice 
medical records to include VA examinations are also negative 
as to the presence of the claimed disabilities at any time 
proximate to service discharge.  The postservice records do 
show that the initial manifestations of the claimed 
disabilities to include carcinoma did not occur until the 
1980s, many years after service discharge.  The veteran's 
spouse has furnished a listing of the veteran's VA treatment 
for the claimed conditions, but this treatment is shown to 
have begun in the mid-1980s.  

The veteran's postservice records are also negative as to any 
competent medical evidence or opinion that relates the 
claimed conditions to the veteran's service or his POW 
experience.  

Criteria

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service incurrence will be presumed for certain diseases, 
including cancer, when manifest to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

When a former prisoner of war who was interned or detained as 
such for not less than 30 days incurs avitaminosis, chronic 
dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy except where directly related to infectious 
causes, beriberi, or beriberi heart disease, to include 
ischemic heart disease in a former POW who experienced 
localized edema during captivity, to a degree of 10 percent 
or more at any time after service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service. 
These presumptions are rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

Analysis

While the veteran seeks service connection for the claimed 
disabilities, he has neither furnished nor referenced any 
competent medical evidence or opinion in support of his 
claim.  He has not contended that these conditions arose 
during service and such is not shown in the record.  He 
merely attributes their etiology to his service experiences 
based on his own opinion without benefit of any supporting 
medical evidence.  The record does not even suggest any 
relationship between the claimed conditions and the veteran's 
service experiences to include his status as a POW.  The 
Board has considered the veteran's attribution of the claimed 
disabilities to service, but note that as a layman, he is not 
competent to opine as to the etiology of the claimed 
conditions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the presumptive provisions of the law, the 
Board notes that there was no showing of any chronic disease 
to include any presumptive disease during the initial 
postservice year.  There is also no showing of any disease 
specific to former POWs that would be subject to presumptive 
service connection pursuant to 38 C.F.R. § 3.309.  Further, 
the veteran has not contended or is it shown that he 
currently has one of the listed disabilities in 38 C.F.R. § 
3.309.  As such, presumptive service connection under 38 
C.F.R. § 3.309 is not for application.  

Thus, the preponderance of the evidence is against the 
veteran's claims for service connection on a direct or 
presumptive basis and these claims must be denied.  

Increased Rating
Background

On service separation examination, the residual of the 
shrapnel wound was described as consisting of a one-inch scar 
on the posterior portion of the left elbow.  The scar was 
said to be well healed and no pain or dysfunction in the 
elbow was noted.  

Service connection was established for the scar in a November 
1945 rating decision and a noncompensable evaluation was 
assigned.  At a December 1946 VA examination, the scar was 
described as being healed, asymptomatic with no limitation of 
motion in the left elbow.  In July 1948, an X-ray study of 
the left elbow showed very slight bone production in the 
lower part of the humerus and possible mild arthritis.  

Subsequent VA examinations in 1951 and 1959 showed the left 
elbow as asymptomatic with no limitation of motion present.  
The record also shows that the veteran is right handed.  

A VA outpatient report of October 1990 , later construed as a 
claim for increase, showed that the veteran complained of 
pain and tenderness in the left elbow and arthritic changes 
and some limitation of motion in the elbow were noted.  
Subsequently, a compensable rating was denied by rating 
action and the veteran appealed.  In a 1994 Board decision, 
the veteran was awarded a 10 percent rating based on a 
finding that the arthritic changes in the left elbow were 
residuals of the service connected shell fragment wound.  In 
January 1995 rating decision, the RO implemented the Board's 
decision and assigned 10 percent rating, effective from the 
October 1990 claim for increase.  

In January 1996, the veteran filed his current claim for 
increase indicating treatment by the VA.  Specified VA 
outpatient treatment records were obtained, but showed no 
significant treatment for the left elbow.  

On VA examination in April 1999, the examiner provided a 
history of the left elbow injury.  He noted that it had 
happened shortly before the veteran's capture and that the 
veteran had received no treatment while a POW.  The veteran 
reported a minor aching over the years, but an increase in 
severity over the past several years.  The veteran complained 
of difficulty in straightening his left elbow and of severe 
pain in the anterior medial aspect on repetitive motions.  He 
also complained of pain on the lateral aspect.  

Examination revealed a 5.5 to 6 centimeter scar over the 
lateral aspect of the left elbow.  The scar was well healed, 
nonswollen and minimally tender.  Radial nerve function was 
intact.  Limitation of motion was said to be a loss of 
extension of 15 degrees and a loss of flexion of 25 degrees.  
He had a painful arc of motion from 25 degrees to 15 degrees 
extension and another painful arc from 100 degrees to about 
120 degrees.  A 1-plus effusion was noted in the elbow joint.  
Pronation and supination were said full and the brachial and 
radial pulses were intact and equal.  X-ray study of the left 
elbow demonstrated severe arthritic changes with some loose 
bone fragments on the medial surface.  Complete narrowing of 
the radial capitellar and humeral joint was also noted.  The 
examiner opined that the veteran's current left elbow 
complaints were the result of his service injury.  He felt 
that the veteran had lost about 50 percent of elbow use.  

A rating action in May 1999 increased the veteran's 
disability rating from 10 percent to 20 percent under 
Diagnostic Code 5010-5208, effective the date of his claim 
for increase in January 1996.  It was noted that while the 
veteran's demonstrated limitation of motion by pain did not 
meet the criteria for a 20 percent rating under Diagnostic 
Code 5208, his loose bone fragments and the examiner's 
statement as to functional elbow loss warranted a 20 percent 
rating with resolution of reasonable doubt.  

In an August 1999 statement, the veteran reported that he 
received all of his treatment at the VA.  In December 1999, 
he reported that his ability to extend his left elbow, 
ability to lift and his pain had worsened.  

The veteran was examined in April 2000 by the same VA 
examiner who had examined him in April 1999.  The examiner 
noted some deterioration in left elbow function since the 
1999 examination.  Neurologic evaluation of the upper 
extremities was generally normal.  Examination of the left 
elbow showed findings similar to those previously reported, 
but supination was now 60 degrees and pronation was now 45 
degrees.  He had 15 degrees of permanent flexion contracture 
and a larger painful arc of motion from the maximum extension 
to 100 degrees of flexion.  His wounds were said to be well 
healed and the scars minimally tender.  

A rating action in May 2000, continued the veteran's 20 
percent rating for his left elbow disability, but granted the 
veteran a 100 percent rating and special monthly compensation 
based on his other service connected disabilities that are 
not at issue.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).

Diagnostic Code 5003 provides that, when documented by X- 
rays, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability will be assigned when there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

The applicable diagnostic codes pertaining to elbow disorders 
are 5205 through 5209 and 5213.  Diagnostic Code 5205 
pertains to ankylosis of the elbow, and Diagnostic Code 5209 
pertains to fracture or flail joint of the elbow.  Since none 
of these criteria are shown by the medical evidence of 
record, Codes 5205 and 5209 are not for application in this 
case.  Diagnostic Code 5213 pertains to impairment of 
supination and pronation, but a 30 percent rating for the 
minor arm under this code requires bone fusion with the hand 
fixed in supination or hyperpronation.  Thus, this code is 
also not applicable in this case.  

Diagnostic Code 5206 for limitation of flexion of the forearm 
provides a 30 percent rating for the minor arm where flexion 
is limited to 55 degrees.  

Diagnostic Code 5207 for limitation of extension of the 
forearm provides a 30 percent rating for the minor arm where 
extension is limited to 100 degrees  

Diagnostic Code 5208 provides a maximum 20 percent disability 
rating for either arm where flexion of the forearm is limited 
to 100 degrees and extension is limited to 45 degrees.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Analysis

The Board has carefully reviewed the medical evidence of 
record in light of the veteran's complaints.  However, the 
evidentiary record does not support a rating higher than the 
20 percent currently assigned for the veteran's left elbow 
disability.  The Board notes that the current 20 percent 
rating is the maximum rating under Diagnostic Code 5208 and 
that the veteran's functional loss was considered in the 
granting of this rating.  

In order to grant a higher rating other applicable codes must 
considered.  Here it is not shown that the veteran's elbow 
disability meets or even approaches the criteria for a rating 
higher than 20 percent under Diagnostic Codes 5206 and 5207.  
A higher rating of 30 percent under Diagnostic Code 5206 or 
Diagnostic Code 5207 may be assigned where flexion is limited 
to 55 degrees or where extension is limited to 100 degrees.  
Here, the demonstrated left elbow disability does not even 
approximate the criteria for a higher rating under either of 
these codes.  Limitation of motion was shown to be a loss of 
extension of 15 degrees and a loss of flexion of 25 degrees 
on examination in April 1999.  In April 2000, the same 
examiner noted similar findings with respect to flexion and 
extension of the left elbow.  

The Board concludes that the veteran is adequately 
compensated for his demonstrated level of left elbow 
disability to include functional loss by the current 20 
percent rating.  The additional factors to be considered 
under 38 C.F.R. §§ 4.40 and 4.45 do not support a higher 
rating.  Thus, the preponderance of the evidence is against 
the veteran's claim for increase and it must be denied.  

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


ORDER

Service connection for a bladder tumor is denied.

Service connection for a prostate disability, status post 
transurethral resection of the prostate is denied.  

An increased rating for gunshot wound scar with resultant 
traumatic arthritis of the left elbow is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


